UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-4680


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

TERESA CAROL OAKES,

                   Defendant - Appellant.



                                     No. 17-4681


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

TERESA CAROL OAKES,

                   Defendant - Appellant.



Appeals from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:10-cr-00047-JPJ-PMS-2; 1:11-cr-00041-
JPJ-PMS-1)


Submitted: April 25, 2018                                       Decided: May 9, 2018
Before GREGORY, Chief Judge, and KING and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Roanoke, Virginia, Brian J. Beck, Assistant
Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER,
Abingdon, Virginia, for Appellant. Rick A. Mountcastle, United States Attorney,
Roanoke, Virginia, Jean B. Hudson, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      In these consolidated cases, Teresa Carol Oakes appeals the district court’s

judgment revoking her supervised release and sentencing her to 24 months’

imprisonment.    Oakes argues that her revocation sentence is plainly procedurally

unreasonable because the district court failed to adequately address her argument that her

violations were due in part to her mental health problems, and that she had tried in good

faith to obtain mental health treatment. We affirm.

      “A district court has broad, though not unlimited, discretion in fashioning a

sentence upon revocation of a defendant’s term of supervised release,” and we “will

affirm a revocation sentence if it is within the statutory maximum and is not plainly

unreasonable.” United States v. Slappy, 872 F.3d 202, 206-07 (4th Cir. 2017) (internal

quotation marks omitted). We review revocation sentences for both procedural and

substantive reasonableness. Id. at 207. A sentence is procedurally reasonable if the

district court considered the Sentencing Guidelines’ Chapter Seven policy statements and

the applicable 18 U.S.C. § 3553(a) (2012) factors and adequately explained the chosen

sentence. Id.

      [A] district court, when imposing a revocation sentence, must address the
      parties’ nonfrivolous arguments in favor of a particular sentence, and if the
      court rejects those arguments, it must explain why in a detailed-enough
      manner that this Court can meaningfully consider the procedural
      reasonableness of the revocation sentence imposed. . . . [W]here a court
      entirely fails to mention a party’s nonfrivolous arguments in favor of a
      particular sentence, or where the court fails to provide at least some reason
      why those arguments are unpersuasive, even the relaxed requirements for
      revocation sentences are not satisfied.



                                            3
Id. at. 208-09. Ultimately, the district court “must provide enough of an explanation to

assure this Court that it considered the parties’ arguments and had some basis for

choosing the imposed sentence.” Id. at 210.

       Oakes contends that her 24-month revocation sentence is plainly unreasonable

because the district court failed to address her argument that she should have been

sentenced to 3 months—at the low end of the advisory policy statement range—because

her violations were caused by her mental health problems.           We conclude that the

revocation sentence is not plainly unreasonable. The district court correctly calculated

the policy statement range, considered the relevant § 3553(a) factors, and explained that

in light of Oakes’ continuing use of illegal drugs and her lack of amenability to

supervision, a sentence of 24 months with no supervision to follow was appropriate.

Although Oakes contends she was not to blame for her failure to attend mental health

treatment, the court found her explanations for her conceded failure insufficient.

Furthermore, her argument that her drug use was justified by her need to self-medicate

due to the unavailability of mental health care is undercut by the fact that she also failed

to attend mandatory substance abuse treatment sessions. Given the district court’s broad

discretion to fashion a revocation sentence, Oakes’ sentence is not plainly unreasonable.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and oral argument would not aid the decisional process.


                                                                               AFFIRMED


                                              4